ACCEPTED
                                                                                                        14-15-00648-CV
                                                                                        FOURTEENTH COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  8/27/2015 11:10:18 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK

                                                 14-15-00648-CV

                                                                                     FILED IN
                                  IN THE FOURTEENTH COURT OF APPEALS 14th COURT OF APPEALS
                                              HOUSTON, TX               HOUSTON, TEXAS
                                                                          8/27/2015 11:10:18 PM
                                                                          CHRISTOPHER A. PRINE
                               GWENDOLYN JACKSON AND BILLY          JACKSON        Clerk

                                                       v.

                                                  CACH, LLC



                            On Appeal from the County Civil Court at Law Number 3
                                             Harris County, Texas
                                        Trial Court Cause No. 1049215


                          APPELLANTS’ MOTION FOR EXTENSION OF TIME
                                      TO PAY FILING FEE



TO THE HONORABLE COURT OF APPEALS

          Appellants, GWENDOLYN JACKSON and BILLY JACKSON, respectfully file this

Motion for Extension of Time to Pay Filing Fee.

1.      The court previously provided notice to Appellants of the due date of the filing fee, however,

Appellants were unable to pay the fee by the deadline because they are on a fixed income and other

financial obligations prevented their paying the fee timely.

2.      This Motion seeks an extension of time to pay the filing fee, but does not require additional

time because Appellants filing fee has now been paid.

3.      Appellants’ counsel, Taura Spates requests that this Honorable Court accept Appellants’

filing fee which has now been paid to the court.




Motion for Extension of Time to Pay Filing Fee         1
4.      Appellants’ filing fee was not paid late in reckless disregard for the notice requesting that the

fee be paid by August 21, 2015, but was submitted in good faith as soon as financially possible,

without any negative consequence to Appellee.

5.      For these reasons, Appellants respectfully requests that this court accept Appellants’ filing

fee so that the appeal may go forward.


                                                 Respectfully submitted,


                                                   /s/ Taura D. Spates

                                                 TAURA SPATES
                                                 State Bar No.: 24071745
                                                 P.O. Box 742393
                                                 Houston, Texas 77274
                                                 Tel: (713) 203 3861
                                                 Fax: (281) 206-2660


                                                 ATTORNEY FOR APPELLANTS,
                                                 GWENDOLYN JACKSON AND
                                                 BILLY JACKSON




Motion for Extension of Time to Pay Filing Fee       2
                                                 CERTIFICATE OF SERVICE

This is to certify that the above and foregoing Motion for Extension of Time to Pay Filing Fee has
been served by delivery of a true copy on the August 27, 2015 to Appellee Cach, LLC by electronic
transmission as follows:


Richard E. Clark
rclark@rclegal.net

Fallon Hamilton
fhamilton@rclegal.net

Shaun G. Brown
sbrown@rclegal.net




                                                                 /s/ Taura D. Spates

                                                               Taura Spates




Motion for Extension of Time to Pay Filing Fee             3